PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Snell Holdings, LLC
Application No. 17/210,181
Filed: 23 Mar 2021
Attorney Docket No.: 37560.601C4

:
:
:
:	DECISION ON PETITION
:


For: SUBCHANNEL PHOTONIC ROUTING, SWITCHING AND PROTECTION WITH SIMPLIFIED UPGRADES OF WDM OPTICAL NETWORKS

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed September 28, 2021, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on December 29, 2021. A Notice of
Abandonment was mailed on April 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/855,446 filed June 30, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions